DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Claim Rejections - 35 USC § 112
The 112 rejection to claims 1, 5-8, 13-20 are withdrawn in view of the amendment to claim 1.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the liquid cooling pipe having a first part surface exposed by a first opening on a housing of the network equipment power supply as in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 5-6, 8, 13-23 are objected to because of the following informalities:  
In claim 1, “on a housing” appears to be incorrect.  It appears it should be changed to read, “in a housing”.
In claim 5, line 6, “a housing” appears to be incorrect.  It appears it should be changed to read, “the housing”.
In claim 15, line 2, “a housing” appears to be incorrect.  It appears it should be changed to read, “the housing”.
In claim 21, lines 2-3, “generated by components” appears to be incorrect.  It appears it should be changed to read, “generated by the components”.
In claim 23, line 2, “arranged in middle of a housing” appears to be incorrect.  It appears it should be changed to read, “arranged in a middle of the housing”.
Claims 6, 8, 13-14, 16-20, 22 are objected to since they depend from claim 1 and thus inherit the deficiencies therein.
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 8, 14-15, 17-20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Seibold (US 7,535,707) in view of Lee et al. (US 2021/0274683 – hereinafter, “Lee”).
With respect to claims 1, 8, 17, 18, 20 and 22, Seibold teaches (In Figs 2a, 2b) a network equipment power supply comprising a heat dissipation system for a network equipment power supply, comprising: a second heat dissipation device having an air inlet (220), an air outlet (230), and an air-cooling channel between the air inlet and the air outlet (inherent), wherein airflow passes through the air-cooling channel and takes away heat generated by components arranged around the air-cooling channel (Col. 3, ll. 45-49).  Seibold fails to specifically teach or suggest a first heat dissipation device having a liquid inlet, a liquid outlet, and a liquid-cooling pipe between the liquid inlet and the liquid outlet, wherein liquid-cooling medium flows inside the liquid-cooling pipe and takes away heat generated by components arranged around the liquid-cooling pipe wherein the liquid-cooling pipe is arranged within the network equipment power supply and has a first part surface exposed by a first opening on a housing of the network equipment power supply corresponding thereto (Cl. 1), wherein the components arranged around the liquid-cooling pipe are in direct contact with the liquid-cooling pipe, or thermally coupled to the liquid-cooling pipe through a heat conducting member (Cl. 8), wherein the network equipment power supply is suitable for a server or a data center (Cl. 17), wherein the liquid inlet and the liquid outlet are arranged on same side of the first heat dissipation device (Cl. 18), and wherein the liquid-cooling pipe is a straight liquid-cooling pipe, or a bending liquid-cooling pipe, or a multidirectional liquid-cooling pipe having a plurality of furcation branches (Cl. 22).
Lee, however, teaches (In Fig 1a) a hybrid cooling apparatus comprising: a first heat dissipation device having a liquid inlet (See Fig A below), a liquid outlet (See Fig A below), and a liquid-cooling pipe between the liquid inlet and the liquid outlet (See Fig A below), wherein liquid-cooling medium flows inside the liquid-cooling pipe and takes away heat generated by components (18) arranged around the liquid-cooling pipe; and a second heat dissipation device having an air inlet (Inlet of 12, see Fig 1A), an air outlet (Outlet of 12, see Fig 1A), and an air-cooling channel between the air inlet and the air outlet, wherein airflow passes through the air-cooling channel and takes away heat generated by components (16) arranged around the air-cooling channel, wherein the liquid-cooling pipe is arranged within the housing (12) and has a first part surface (See Fig A below) exposed by a first opening on the housing, the components arranged around the liquid-cooling pipe are in direct contact with the liquid-cooling pipe, or thermally coupled to the liquid-cooling pipe through a heat conducting member (20), wherein the network equipment power supply is suitable for a server or a data center (Col. 3, ll. 56-62), wherein the liquid inlet and the liquid outlet are arranged on same side of the first heat dissipation device (See Fig A below), and wherein the liquid-cooling pipe is a straight liquid-cooling pipe, or a bending liquid-cooling pipe, or a multidirectional liquid-cooling pipe having a plurality of furcation branches (See Lee Fig 1A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee with that of Seibold, such that the network power supply of Seibold has a liquid cooling pipe which has a first part surface exposed by a first opening on the housing of the network equipment power supply, as taught by Lee, since doing so would allow for higher heat generating components within Seibold to be cooled via a second, liquid cooling system.  


    PNG
    media_image1.png
    486
    754
    media_image1.png
    Greyscale

With respect to claim 5, Seibold as modified by Lee teaches the limitations of claim 1 and Lee further teaches that the liquid-cooling pipe is a straight liquid-cooling pipe, or a bending liquid-cooling pipe, or a multidirectional liquid-cooling pipe having a plurality of furcation branches (See Fig 1A), and wherein at least one portion of the liquid-cooling pipe is adjacent or attached to one side of an inner wall of the housing (See Fig 1A), and another portion is arranged in middle of the housing (See Fig 1A).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee with that of Seibold, such that the pipe is a bending liquid-cooling pipe which has a portion which is adjacent to one side of an inner wall of the housing, and another portion which is in the middle of the housing, as taught by Lee, since doing so would allow for the pipe to be placed in the vicinity of where components are located within the housing (in particular, adjacent the side wall and in the middle of the housing).
With respect to claim 14, Seibold further teaches that the airflow comes from a fan (240) of the network equipment power supply.
With respect to claim 15, Seibold further teaches that the fan of the network equipment power supply is arranged within the housing of the network equipment power supply, or arranged out of the housing of the network equipment power supply (See Fig 2A).
With respect to claim 19, Seibold teaches (In Figs 2a, 2b) a heat dissipation system for a network equipment power supply, comprising: a second heat dissipation device having an air inlet (220), an air outlet (230), and an air-cooling channel between the air inlet and the air outlet (inherent), wherein airflow passes through the air-cooling channel and takes away heat generated by components arranged around the air-cooling channel (Col. 3, ll. 45-49).  Seibold fails to specifically teach or suggest a first heat dissipation device having a liquid inlet, a liquid outlet, and a liquid-cooling pipe between the liquid inlet and the liquid outlet, wherein liquid-cooling medium flows inside the liquid-cooling pipe and takes away heat generated by components arranged around the liquid-cooling pipe wherein the liquid-cooling pipe is arranged within the network equipment power supply and has a first part surface exposed by a first opening on a housing of the network equipment power supply corresponding thereto and wherein the liquid inlet and the liquid outlet are arranged on different sides of the first heat dissipation device (Cl. 19).

Lee, however, teaches (In Fig 1a) a hybrid cooling apparatus comprising: a first heat dissipation device having a liquid inlet (See Fig B below), a liquid outlet (See Fig B below), and a liquid-cooling pipe between the liquid inlet and the liquid outlet (See Fig B below), wherein liquid-cooling medium flows inside the liquid-cooling pipe and takes away heat generated by components (18) arranged around the liquid-cooling pipe; and a second heat dissipation device having an air inlet (Inlet of 12, see Fig 1A), an air outlet (Outlet of 12, see Fig 1A), and an air-cooling channel between the air inlet and the air outlet, wherein airflow passes through the air-cooling channel and takes away heat generated by components (16) arranged around the air-cooling channel, wherein the liquid-cooling pipe is arranged within the housing (12) and has a first part surface (See Fig B below) exposed by a first opening on the housing, the liquid inlet and the liquid outlet arranged on different sides of the first heat dissipation device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee with that of Seibold, such that the network power supply of Seibold has a liquid cooling pipe which has a first part surface exposed by a first opening on the housing of the network equipment power supply, as taught by Lee, since doing so would allow for higher heat generating components within Seibold to be cooled via a second, liquid cooling system.  

    PNG
    media_image2.png
    486
    748
    media_image2.png
    Greyscale


Claims 6, 16, 21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Seibold in view of Lee and further in view of Chen et al. (US 8,596,338 – hereinafter, “Chen”).
With respect to claim 6, Seibold as modified by Lee teaches the limitations of claim 1 as per above but fails to specifically teach or suggest that the liquid cooling pipe is a multidirectional liquid-cooling pipe having a plurality of furcation branches, wherein the multidirectional liquid-cooling pipe has a single liquid inlet and a single liquid outlet, and the plurality of furcation branches share the single liquid inlet and the single liquid outlet.  Chen-338, however, teaches a multidirectional liquid-cooling pipe which has a single liquid inlet (40) and a single liquid outlet (41), and a plurality of furcation branches share the single liquid inlet and the single liquid outlet (All liquid into/out of the cooling pipes flows through 40/41).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen with that of Seibold as modified by Lee, such that the pipe has a plurality of furcation branches which share a single liquid inlet and a single liquid outlet, as taught by Chen, since doing so would allow for each active component (14) of Lee to receive fresh coolant since the design of Chen allows for parallel cooling of the components.
With respect to claim 16, Seibold as modified by Lee teaches the limitations of claim 1 as per above but fails to specifically teach or suggest the limitations of claim 16.  Chen, however, teaches hydraulic quick connectors (4) on a liquid inlet and a liquid outlet (Col. 3, ll. 26-29).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen with that of Seibold as modified by Lee, such that the liquid inlet and the liquid outlet comprise hydraulic quick connectors, as taught by Chen, since doing so would allow for the liquid cooling pipe to quickly and easily attach/detach from the apparatus connected to the liquid cooling pipe.
With respect to claim 21, Seibold as modified by Lee teaches the limitations of claim 1 as per above but fails to specifically teach or suggest the limitations of claim 21.  Chen, however, teaches (In Fig 2) a liquid-cooling pipe (1, 2, 12, 22) arranged within a housing, the liquid-cooling pipe is configured to absorb heat generated by components arranged around the liquid-cooling pipe and take away the absorbed heat by means of the liquid-cooling medium flowing inside the liquid-cooling pipe wherein the liquid cooling pipe is a multi-directional liquid-cooling pipe (See Fig 2) comprising a shared portion (12/1; 22/2) and a plurality of furcation branch portions (31/32), the shared portion including a shared inlet pipe segment (22/2) connected with a liquid inlet and a shared outlet pipe segment (12/1) connected with a liquid outlet, each of the furcation branch portions comprising a branch inlet pipe segment (32) connected with the shared inlet pipe segment (12/2) and a branch outlet pipe segment (31) connected with the shared outlet pipe segment (12/1), wherein the shared inlet pipe segment (22/2) is disposed close to and above the shared outlet pipe segment (12/1), and the branch inlet pipe segments (32) are disposed close to the corresponding branch outlet pipe segments (31, see Fig 2), respectively.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Chen with that of Seibold as modified by Lee, such that the branches of Lee are furcation branches which stem off of an inlet manifold and an outlet manifold, as taught by Chen, since doing so would allow for each of the branches of Lee to carry cold liquid coolant instead of relatively warm liquid coolant (When the serial liquid cooling system of Lee is replaced by a parallel liquid cooling system as taught by Chen, each of the heat dissipation components will receive liquid of the same temperature).
With respect to claim 23, Seibold as modified by Lee teaches the limitations of claim 22 as per above but fails to specifically teach or suggest that the straight liquid-cooling pipe is arranged in a middle of the housing of the network equipment power supply.  Chen, however, teaches (In Fig 3) a straight liquid-cooling pipe (1/2)  arranged in the middle of a housing.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen with that of Lee, such that the liquid-cooling pipe of Lee is straight and arranged in the middle of the housing, as taught by Chen, since doing so would allow for the pipe to be accessible to components in various places within the housing.  For example, components along sides of the housing would be equally distant from a liquid cooling pipe which is centrally located in the housing.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Seibold in view of Lee and further in view of Cutts et al. (US 5,954,823 – hereinafter, “Cutts”).
With respect to claim 13, Seibold as modified by Lee teaches the limitations of claim 1 as per above but fails to specifically teach or suggest that the airflow comes from a fan of a network equipment cabinet.  Cutts, however, teaches (In Figs 1a, 3) a network equipment cabinet (10) which includes fans (38) used to cool power supplies (36).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Cutts with that of Seibold and Lee, such that the network equipment cabinet has a fan which provides cooling to the power supply, as taught by Cutts, since doing so would allow the fan to be separately accessed from the power supply which may allow for the fan to be more easily replaced in the situation where the fan in faulty.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-6, 8, 13-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY PAPE/Primary Examiner, Art Unit 2835